Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the application filed on 6/11/2020.
Claims 1-28 and 31-32 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-14, 26-28 and 31-32 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Zeyghami (US 2020/0309857)
Regarding claims 1, 7 and 10, the prior art discloses a method for updating a capacity of a battery, comprising: 
Detecting a SOC-1 (initial SOC in par 26, 32, 41, 53, 61-62) of the battery and an actual
capacity-1 (rated capacity, nominal capacity, set capacity, available capacity, capacity by manufacturer (par 6, 28, 32, 40, 53, 61)) of the battery; 
Determining a first SOC (via one or more of, i.e., ohm’s law such as internal resistance 
, OCV (par 4, 20, 32, 61)) according to the SOC-1 of the battery; 
Determining a second SOC (via coulomb counting (par 7-8, 30)) according to the SOC-1 
of the battery and the actual capacity-1 of the battery; and 
Updating an actual capacity-2 of the battery (see update fig 2-4, actual capacity-2 is one or more of: charging status, remaining time/capacity/charge, true remaining time, updated/estimated/predicted capacity (abstract, background, summary, fig 2-4, 7-8)) according to the first SOC and the second SOC.
(Claim 2) determining a SOC-2 of the battery according to the first SOC and the second SOC (fig 2-4)
(Claim 3) wherein the SOC-1 of the battery is an initialized SOC (initial SOC in par 26, 32, 41, 53, 61-62) and the actual capacity-1 of the battery is a preset capacity (rated capacity, nominal capacity, set capacity, available capacity, capacity by manufacturer (par 6, 28, 32, 40, 53, 61)) when the second SOC is determined for the first time.
(Claims 4-5) determining an OCV (par 20-21, 32, 61); and determining the initialized SOC according to the OCV (par 20-21, 32, 61); wherein determining an OCV comprises: determining that the OCV is a current battery voltage (par 20-21, 32, 61).
(Claim 6) wherein determining the initialized SOC according to the OCV comprises: querying a first relation model table (Lookup table in par 69) to determine the initialized SOC according to the OCV.
(Claim 11) wherein determining the second SOC according to the SOC-I of the battery and the actual capacity-1 of the battery via a coulomb counting (par 7-8, 30) method comprises: determining the second SOC according to the SOC-1 of the battery, a current battery current, a sampling interval of obtaining the battery current, and the actual capacity-1 of the battery via the coulomb counting method (fig 2-4, par 7-8, 30)
(Claims 13-14) wherein before updating an actual capacity-2 of the battery according to the first SOC and the second SOC, the method for updating a capacity of a battery further comprises: determining that a battery meets at least one preset condition comprises at least one condition selected from the group consisting of: a current battery temperature is within a preset range; a product of a sampling interval of obtaining a battery current and a current battery current obtained in a dead time is less than or equal to a preset threshold; an OCV is within a stable region of a first relation model table; and a difference between a SOC-2 of the battery and 
(Claim 26) stopping an update of the first SOC if a battery is in charging state or discharging state; and updating the first SOC according to the SOC-1 of the battery if the battery is in idle state (par 32, 36, 61). 
(Claim 27) detecting a state of the battery, the state of the battery being one from a group of the charging state, the discharging state (fig 2-4, 7-8), and the idle state (par 32, 36, 61).
(Claim 28) updating the second SOC according to the SOC-I of the battery and the actual capacity-1 of the battery if the battery is in charging state or discharging state; and keeping the value of the second SOC if the battery is in idle state (par 32, 36, 61).
Claims 31-32 recite similar subject matter and rejected for the same reason. For processor/medium/instructions, see fig 1, 6.

Claims 1-7, 10-11, 13-14, and 31-32 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Balasingam (US 2014/0244225)
Regarding claims 1, 7 and 10, the prior art discloses a method for updating a capacity of a battery, comprising: 
Detecting a SOC-1 (one or more of measured SOC (par 225, 370), initial SOC (par 272) staring SOC (par309, 347-348), Tracking SOC (fig 5), SOC initialization (par 368, 370)) of the battery and an actual capacity-1 (one or more of nominal capacity (par 44), rated/ current / available capacity (par 46), usable capacity (par 379)) of the battery; 
Determining a first SOC (by using/calculating ohm law such as resistor/ internal 
resistance/ impedance, resistance model (par 37, 46, 92, 102, 105, 110, 111, 118, 128, 180, 306, 321, 373) and/or OCV-SOC (fig 5, 8-12, 14)) according to the SOC-1 of the battery; 
Determining a second SOC (determine real tine SOC (par 185) displayed SOC (fig 5), calculated/ estimate SOC (fig 4-5, 8-10, 12, 19-20, 22) via coulomb counting (fig 9, 15, 20)) according to the SOC-1 of the battery and the actual capacity-1 of the battery; and 
Updating an actual capacity-2 (calculated/estimated capacity, tracked capacity (fig 5, 8-10), OCV based capacity, dynamic capacity, update capacity (par 235-236, 241) real-time capacity, capacity accuracy (par 185, 374-375), constantly updating usable capacity based on actual use conditions (par 379)) of the battery according to the first SOC and the second SOC.
(Claim 2) determining a SOC-2 (see one or more of fig 3-5, 7-12, 14 and 20) the battery according to the first SOC and the second SOC.
(Claim 3) wherein the SOC-1 of the battery is an initialized SOC (par 272, 309, 347-348, SOC initialization (par 368, 370)) and the actual capacity-1 of the battery is a preset capacity (nominal capacity (par 44), rated/ current / available capacity (par 46)) when the second SOC is determined for the first time.
(Claim 4) determining an OCV; and determining the initialized SOC according to the OCV (one or more of fig 5, 8, 10, 12, 14)
(Claim 5) wherein determining an OCV comprises: determining that the OCV is a current battery voltage (one or more of fig 5, 8, 10, 12, 14)
(Claim 6) wherein determining the initialized SOC according to the OCV comprises: querying a first relation model table (fig 19, 22) to determine the initialized SOC according to the OCV.
(Claim 11) wherein determining the second SOC according to the SOC-I of the battery and the actual capacity-1 of the battery via a coulomb counting method comprises: determining the second SOC according to the SOC-1 of the battery, a current battery current, a sampling interval of obtaining the battery current, and the actual capacity-1 of the battery via the coulomb counting method (fig 9, 15, 20).
(Claims 13-14) wherein before updating an actual capacity-2 of the battery according to the first SOC and the second SOC, the method for updating a capacity of a battery further comprises: determining that a battery meets at least one preset condition comprises at least one condition selected from the group consisting of: a current battery temperature is within a preset range; a product of a sampling interval of obtaining a battery current and a current battery current obtained in a dead time is less than or equal to a preset threshold; an OCV is within a stable region of a first relation model table; and a difference between a SOC-2 of the battery and an initialized SOC or a difference between the SOC-2 of the battery and a SOC of the battery calculated of the previous moment according to the actual capacity-2 of the battery is greater than a preset value (see one or more of fig. 4-21)


Claims 1-7, 10-11, 13-14, and 31-32 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Wu (US 2018/0252,775)
Regarding claims 1, 10, and 13 the prior art discloses a method for updating a capacity of a battery, comprising: 
Detecting a SOC-1 (SOC-1 is one or more of initial value of SOC, calibrated value of 
SOC or SOC value at the time current starts as disclosed in one or more of fig 1-4) of the battery and an actual capacity-1 (actual capacity-1 is one or more of actual/available capacity (par 29-37). charge remained in battery, max percentage of battery capacity, nominal capacity, instant capacity (par 2-3, 6, 9-10) of the battery; 
Determining a first SOC (first SOC is determined by one or more of OCV based 
calibration, SOC estimation, battery state determination), SOC-OCV base determination (fig 1-4)) according to the SOC-1 of the battery; 
Determining a second SOC (second SOC is determined by coulomb counting based SOC 
in fig 1, 3) according to the SOC-1 of the battery and the actual capacity-1 of the battery; and 
Updating (by fig 1-4) an actual capacity-2 (actual capacity-2 is updated by one or more of: calibration conditions, load conditions, adjusting factor, upper/lower bound conditions, charge/discharge conditions, current/voltage conditions, default value condition, (fig 1-5)) of the battery according to the first SOC and the second SOC.
(Claim 2) determining a SOC-2 (fig 1-4) the battery according to the first SOC and the second SOC.
(Claim 3) wherein the SOC-1 of the battery is an initialized SOC (SOC-1 is one or more of initial value of SOC, calibrated value of SOC or SOC value at the time current starts as disclosed in one or more of fig 1-4)) and the actual capacity-1 of the battery is a preset capacity (nominal capacity (par 6, 29)) when the second SOC is determined for the first time.
(Claim 4) determining an OCV; and determining the initialized SOC according to the OCV (one or more of 1-5)

(Claim 6) wherein determining the initialized SOC according to the OCV comprises: querying a first relation model table (par 26, 35) to determine the initialized SOC according to the OCV.
(Claim 7) wherein determining a first state of charge according to the state of charge-1 of the battery comprises: determining the first state of charge according to the state of charge-1 of the battery via Ohm's law (see internal resistance in par 4, 29, 34)
(Claim 11) wherein determining the second SOC according to the SOC-I of the battery and the actual capacity-1 of the battery via a coulomb counting method comprises: determining the second SOC according to the SOC-1 of the battery, a current battery current, a sampling interval of obtaining the battery current, and the actual capacity-1 of the battery via the coulomb counting method (fig 1-4).
(Claim 14) wherein before updating an actual capacity-2 of the battery according to the first SOC and the second SOC, the method for updating a capacity of a battery further comprises: determining that a battery meets at least one preset condition comprises at least one condition selected from the group consisting of: a current battery temperature is within a preset range; a product of a sampling interval of obtaining a battery current and a current battery current obtained in a dead time is less than or equal to a preset threshold; an OCV is within a stable region of a first relation model table; and a difference between a SOC-2 of the battery and an initialized SOC or a difference between the SOC-2 of the battery and a SOC of the battery calculated of the previous moment according to the actual capacity-2 of the battery is greater than a preset value (see one or more of fig. 1-5)
Claims 31-32 recite similar subject matter and rejected for the same reason. For processor/medium/instructions/computer, see par 19-20.


Allowable Subject Matter
Claims 8-9, 12 and 15-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851